           Case 1:16-cv-00233-LY Document 100 Filed 10/24/18 Page 1 of 3




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TEXAS
                              AUSTIN DIVISION

FREEDOM FROM RELIGION                  §
FOUNDATION, INC.,                      §
     Plaintiff,                        §
                                       §
V.                                     §       NO. 1:16-CV-00233-SS
                                       §
GOVERNOR GREG ABBOTT AND ROD           §
WELSH, EXECUTIVE DIRECTOR OF           §
TEXAS STATE PRESERVATION BOARD,        §
      Defendants.                      §



                      NOTICE OF ATTORNEY APPEARANCE


      Defendants Greg Abbott, in his official capacity as Governor, and Rod Welsh,

in his official capacity as Executive Director of the Texas State Preservation Board,

(collectively “Defendants”) hereby notify the Court that Assistant Attorney General

Benjamin S. Walton will appear in this case on behalf of Defendants. Benjamin S.

Walton is a member in good standing with the State Bar of Texas and may be

contacted at the Office of the Attorney General, P.O. Box 12548, Capitol Station,

Austin, Texas 78711-2548.


      Defendants respectfully request that the parties and the Court include Mr.

Walton in all future correspondence and that Plaintiff include him in all future

service.




                                           1
Case 1:16-cv-00233-LY Document 100 Filed 10/24/18 Page 2 of 3




                           Respectfully submitted.

                           KEN PAXTON
                           Attorney General of Texas

                           JEFFREY C. MATEER
                           First Assistant Attorney General

                           BRANTLEY STARR
                           Deputy First Assistant Attorney General

                           JAMES E. DAVIS
                           Deputy Attorney General for Civil Litigation

                           DAVID A. TALBOT, JR.
                           Acting Chief - General Litigation Division

                           /s/ Benjamin S. Walton
                           ANNE MARIE MACKIN
                           Texas Bar No. 24078898
                           BENJAMIN S. WALTON
                           Texas Bar No. 24075241
                           Assistant Attorneys General
                           Office of the Attorney General
                           P.O. Box 12548, Capitol Station
                           Austin, Texas 78711-2548
                           Phone: 512-475-4074
                           Fax: 512-320-0667
                           anna.mackin@oag.texas.gov
                           benjamin.walton@oag.texas.gov

                           COUNSEL FOR DEFENDANT




                             2
        Case 1:16-cv-00233-LY Document 100 Filed 10/24/18 Page 3 of 3




                               CERTIFICATE OF SERVICE


       I certify that on October 24, 2018, the foregoing instrument was filed
electronically via the Court’s CM/ECF system, causing electronic service upon all
counsel of record.
                                     /s/ Benjamin S. Walton
                                     Benjamin S. Walton
                                     Assistant Attorney General




                                       3
